Citation Nr: 0413431	
Decision Date: 05/26/04    Archive Date: 06/02/04

DOCKET NO.  02-21 095	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Chicago, 
Illinois


THE ISSUES

1.  Entitlement to service connection for right ear hearing 
loss.  

2.  Entitlement to service connection for a right knee 
disability. 

3.  Entitlement to service connection for left ear hearing 
loss.

4.  Entitlement to service connection for tinnitus.  

5.  Entitlement to an increased disability rating for 
service-connected limitation of motion of the lumbar spine, 
currently evaluated as 10 percent disabling.


REPRESENTATION

Veteran represented by:	The American Legion




WITNESS AT HEARING ON APPEAL

The veteran
ATTORNEY FOR THE BOARD

John Z. Jones, Counsel


INTRODUCTION

The veteran served on active duty from May 1981 to May 1985.  

This matter has come before the Board of Veterans' Appeals 
(the Board) on appeal from a May 2002 rating decision of the 
Department of Veterans Affairs (VA) Regional Office in 
Chicago, Illinois (the RO) which, inter alia, granted service 
connection for limitation of motion of the lumbar spine and 
denied service connection for bilateral hearing loss, 
tinnitus and a right knee disability.  In June 2002, the 
veteran filed a notice of disagreement (NOD) as to the 
denials of service connection for bilateral hearing loss, 
tinnitus and right knee disability.  In September 2002, the 
RO issued a statement of the case (SOC) as to these issues.  
In October 2002, the veteran filed a substantive appeal (VA 
Form 9) as to those issues.  In addition, the veteran in 
essence expressed disagreement with respect to the 10 percent 
disability rating assigned for the lumbar spine disability.  
He stated that there was additional information concerning 
the lower back problem and that the back was more severe than 
first thought.  This is considered to be a NOD as to the 
matter of the disability rating assigned for the lumbar spine 
disability.  
See 38 U.S.C.A. § 7105 (West 2002); 38 C.F.R. § 20.200, 
20.201, 20.302 (2003).  
    
In connection with this appeal, the veteran testified at a 
videoconference hearing before the undersigned in December 
2003 and accepted such hearing in lieu of an in-person Travel 
Board hearing.  See 38 C.F.R. § 20.700(e) (2003).  A 
transcript of the hearing is associated with the veteran's 
claims folder.

The issues of entitlement to service connection for left ear 
hearing loss and tinnitus and the issue of entitlement to an 
increased rating for low back disability are being REMANDED 
to the RO via the Appeals Management Center in Washington, 
D.C.  VA will notify the veteran if further action is 
required on his part.

Issue not on appeal

In the May 2002 RO rating decision, service connection was 
granted for limitation of motion of the cervical spine, 
evaluated as 10 percent disabling.  As alluded to above, in 
his VA Form 9, received in October 2002, the veteran 
indicated that he was appealing the issue regarding his 
"lower back".  With respect to the cervical spine 
disability, however, the veteran has not expressed 
disagreement with the assigned disability rating.  
Accordingly, that issue is not within the jurisdiction of the 
Board and will be discussed no further herein.  See  Archbold 
v. Brown, 9 Vet. App. 124, 130 (1996) [a NOD initiates 
appellate review in the VA administrative adjudication 
process].


FINDINGS OF FACT

1.  Right ear hearing loss for VA purposes is not shown by 
the evidence of record.

2.  The medical evidence does not show that the veteran has a 
right knee disability.  


CONCLUSIONS OF LAW

1.  Right ear hearing loss was not incurred in or aggravated 
by active service.  38 U.S.C.A. §1131 (West 2002); 38 C.F.R. 
§§ 3.303, 3.385 (2003).  

2.  A right knee disability was not incurred in or aggravated 
by active service.  
38 U.S.C.A. § 1131 (West 2002); 38 C.F.R. § 3.303 (2003).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The veteran seeks entitlement to service connection for right 
ear hearing loss and aright knee disability.  As noted in the 
Introduction, the remaining issues are being addressed in the 
Remand section below.  

In the interest of clarity, the Board will initially review 
various laws generally pertaining to the issues on appeal.  
The Board will then move on to an analysis of the issues.  
Although all of the evidence in the claims file may not be 
specifically cited in the Board's decision, the Board has 
reviewed and considered all of the evidence in the claims 
file in reaching its conclusions.

The VCAA 

The Board has given consideration to the Veterans Claims 
Assistance Act of 2000, Pub. L. No. 106-475, 114 Stat. 2096 
(2000) (VCAA) [codified as amended at 38 U.S.C.A. § 5102, 
5103, 5103A, 5107].  The VCAA eliminated the former statutory 
requirement that claims be well grounded.  Cf. 38 U.S.C.A. § 
5107(a) (West 1991).  The VCAA includes an enhanced duty on 
the part of VA to notify a claimant as to the information and 
evidence necessary to substantiate a claim for VA benefits.  
The VCAA also redefines the obligations of VA with respect to 
its statutory duty to assist claimants in the development of 
their claims.  
See 38 U.S.C.A. §§ 5103, 5103A (West 2002).  Regulations 
implementing the VCAA have been enacted.  See 66 Fed. Reg. 
45,630 (Aug. 29, 2001) [codified as amended at 38 C.F.R. §§ 
3.102, 3.156(a), 3.159, and 3.326(a)].  

The VCAA is applicable to all claims filed on or after the 
date of enactment, November 9, 2000, or filed before the date 
of enactment and not yet final as of that date.  Except for 
provisions pertaining to claims to reopen based upon the 
submission of new and material evidence, which is not at 
issue here, the implementing regulations are also effective 
November 9, 2000.  Consequently, the regulations are 
accordingly applicable.  See Holliday v. Principi, 14 Vet. 
App. 280 (2000) [the Board must make a determination as to 
the applicability of the various provisions of the VCAA to a 
particular claim].  

The VCAA alters the legal landscape in three distinct ways:  
standard of review, notice and duty to assist.  The Board 
will now address these concepts within the context of the 
circumstances presented in this case.  

Standard of review

The VCAA eliminated the concept of a well grounded claim and 
superseded the decision of the United States Court of Appeals 
for Veterans Claims (the Court) in Morton v. West, 12 Vet. 
App. 477 (1999), withdrawn sub nom. Morton v. Gober, 14 Vet. 
App. (2000), in which the Court held that VA could not assist 
in the development of a claim that was not well grounded.

The current standard of review is as follows.

After the evidence has been assembled, it is the Board's 
responsibility to evaluate the entire record.  See 38 
U.S.C.A. § 7104(a) (West Supp. 2002).  When there is an 
approximate balance of evidence regarding the merits of an 
issue material to the determination of the matter, the 
benefit of the doubt in resolving each such issue shall be 
given to the claimant.  38 U.S.C.A. § 5107 (West 2002); 38 
C.F.R. §§ 3.102, 4.3 (2003).  In  Gilbert v. Derwinski, 1 
Vet. App. 49, 53 (1990), the Court stated that "a veteran 
need only demonstrate that there is an 'approximate balance 
of positive and negative evidence' in order to prevail."  To 
deny a claim on its merits, the preponderance of the evidence 
must be against the claim.  Alemany v. Brown, 9 Vet. App. 
518, 519 (1996), citing Gilbert, 1 Vet. App. at 54.

Notice

The VCAA requires VA to notify the claimant and the 
claimant's representative, if any, of any information, and 
any medical or lay evidence not previously provided to the 
Secretary that is necessary to substantiate the claim.  As 
part of the notice, VA is to specifically inform the claimant 
and the claimant's representative, if any, of which portion, 
if any, of the evidence is to be provided by the claimant and 
which part, if any, VA will attempt to obtain on behalf of 
the claimant.  See 38 U.S.C.A. § 5103 (West 2002); see also 
Quartuccio v. Principi, 16 Vet. App. 183 (2002) [a letter 
from VA to an appellant describing evidence potentially 
helpful to the appellant but not mentioning who is 
responsible for obtaining such evidence did not meet the 
standard erected by the VCAA].

After having carefully reviewed the record on appeal, the 
Board has concluded that the requirements of the VCAA as to 
notice apply to this case and have been effectively satisfied 
with respect to the issues on appeal.  The record reflects 
that the veteran has been informed of the various 
requirements of law pertaining to his appeal in the September 
2002 Statement of the Case (SOC).  Crucially, the RO informed 
the veteran of VA's duty to assist him in the development of 
his claims in letters dated in November and December 2001.  
These letters advised the veteran of the provisions relating 
to the VCAA, to include advising him that he could provide 
medical evidence showing that the claimed conditions were 
related to his military service.  Specifically, he was 
advised that he could provide the names, addresses, and 
approximate dates of treatment for all VA and non-VA health 
care providers who had treated him for the claimed 
conditions.  He was informed as well that he could provide VA 
authorization to obtain any private medical records by 
completing the appropriate forms (VA Form 21-4142), copies of 
which were enclosed with the letter.  

In short, based on the above record, the Board concludes that 
the veteran has been amply and correctly informed of what is 
required of him and of VA in connection with his claims.

One final comment regarding notice is in order.  A review of 
the record reveals that the veteran was provided notice of 
the VCAA prior to the initial adjudication of this claim (by 
rating decision in May 2002).  Therefore, there is no 
prejudice to the veteran in proceeding to consider the claims 
on the merits.  Cf. Bernard v. Brown, 4 Vet. App. 384 (1993).



Duty to assist

In general, the VCAA provides that VA shall make reasonable 
efforts to assist a claimant in obtaining evidence necessary 
to substantiate the claimant's claim, unless no reasonable 
possibility exists that such assistance would aid in 
substantiating the claim.  The law provides that the 
assistance provided by VA shall include providing a medical 
examination or obtaining a medical opinion when such an 
examination or opinion is necessary to make a decision on the 
claim.  An examination is deemed "necessary" if the 
evidence of record (lay or medical) includes competent 
evidence that the claimant has a current disability, or 
persistent or recurrent symptoms of disability; and indicates 
that the disability or symptoms may be associated with the 
claimant's active military, naval, or air service; but does 
not contain sufficient medical evidence for VA to make a 
decision on the claim.  See 38 U.S.C.A. § 5103A (West 2002); 
38 C.F.R. § 3.159 (2003).

The Board finds that all relevant evidence necessary for an 
equitable resolution of the issue on appeal has been 
identified and obtained, to the extent possible.  The 
evidence of record includes service medical records, private 
medical records, a private physician's statement and reports 
of VA examinations, which will be described below.  The 
veteran and his representative have not identified any 
outstanding evidence.  

The veteran and his representative have been accorded 
appropriate opportunity to present evidence and argument in 
support of his claim.  See 38 C.F.R. § 3.103 (2003).  As 
noted in the Introduction, the veteran testified at a 
videoconference hearing in December 2003.  

In short, the Board has carefully considered the provisions 
of the VCAA in light of the record on appeal, and for the 
reasons expressed above finds that the development of the 
claim has been consistent with the provisions of the VCAA.  
Accordingly, the Board will proceed to a decision on the 
merits as to the issues on appeal.

Pertinent Law and Regulations

Service connection - in general

Service connection may be granted for disability resulting 
from disease or injury incurred in or aggravated by active 
service.  38 U.S.C.A. § 1131 (West 2002); 38 C.F.R. § 3.303 
(2003).  In addition, service connection may be granted for 
any disease diagnosed after discharge, when all the evidence, 
including that pertinent to service, establishes that the 
disease was incurred in service.  38 C.F.R. § 3.303(d) 
(2003).

In order to establish service connection for the claimed 
disorder, there must be (1) medical evidence of a current 
disability; (2) medical, or in certain circumstances, lay 
evidence of the in-service incurrence or aggravation of a 
disease or injury; and (3) medical evidence of a nexus 
between the claimed in-service disease or injury and the 
current disability.  Hickson v. West, 12 Vet. App. 247, 253 
(1999).

Service connection presupposes a current diagnosis of the 
claimed disability.  See Brammer v. Derwinski, 3 Vet. App. 
233, 225 (1992).

Service connection - hearing loss

Impaired hearing will be considered to be a disability when 
the auditory threshold in any of the frequencies 500, 1000, 
2000, 3000, and 4000 hertz, in ISO units, is 40 decibels or 
greater; or when the auditory thresholds for at least three 
of these frequencies are 26 decibels or greater; or when 
speech recognition scores using the Maryland CNC Test are 
less than 94 percent.  38 C.F.R. § 3.385 (2003).

Because these two issues will be resolved in a similar 
manner, the Board will address them together.



1.  Entitlement to service connection for right ear hearing 
loss.  

2.  Entitlement to service connection for a right knee 
disability.  

Factual background

The service medical records are negative for complaint, 
treatment or diagnosis of right ear hearing loss.  The 
records do show that the veteran was treated on multiple 
occasions in 1982 for right knee pain.  X-rays were found to 
be normal.  The diagnoses included right knee pain and 
bursitis.  

As noted in the Introduction, the veteran left military 
service in 1985.  There are no post-service treatment records 
concerning right ear hearing loss or a right knee disability.  

The veteran was afforded a VA audiometric examination in 
February 2002.  The claims file was reviewed.  The veteran 
described noise exposure in service while serving as a 
weapons loader on B-52s and from machinery noise on the 
flight line.  Audiometric testing revealed pure tone 
threshold levels in the right ear as follows:




HERTZ



500
1000
2000
3000
4000
RIGHT
10
15
10
25
30







Speech recognition was 94 percent in the right ear.  The 
diagnosis was normal hearing in the right ear.  

The veteran was afforded a VA joints examination in February 
2002.  The claims file was reviewed.  The veteran reported 
that he began having right knee problems in service that he 
related to the strain of opening the Bombay doors on a B-52 
bomber.  He stated that he was seen and treated for bursitis 
with Motrin, ice and rest.  He stated that he continued to 
have lots of pain and swelling as well as the clicking 
sensation that would recur with the strain.  He indicated 
that the knee would not bother him unless he did something 
strenuous.  On physical examination, the right knee had full 
range of motion.  There was crepitus with range of motion.  
The knee was tender to palpation along the joint line.  There 
was no instability, swelling or effusion.  X-ray of the right 
knee was normal. 

The examiner noted that the complaints of recurrent right 
knee pain in the military were treated and diagnosed as 
prepatellar bursitis and that there were no current clinical 
findings other than crepitus and mild tenderness over the 
lateral joint line and no X-ray findings.  No diagnosis was 
rendered by the examiner.    

In December 2003, the veteran testified that while in the Air 
Force he was exposed to noise on the flight line and while 
loading missiles on B-52s.  He also reported being treated 
for chronic right knee problems in service.  

Analysis

As noted above, in order for service connection to be 
granted, three elements must be present: (1) a current 
disability; (2) in-service incurrence of such disability; and 
(3) medical nexus.  See Hickson, supra.

With respect to Hickson element (1), there is no evidence of 
right ear hearing loss shown currently.  VA audiometric 
testing in February 2002 reveals that the veteran does not 
have right ear hearing loss that currently meets the VA 
standard set forth in 38 C.F.R. § 3.385.  The veteran's right 
ear hearing was described a normal.  

Similarly, the medical evidence of record is negative for a 
diagnosis for a right knee disability.  The February 2002 VA 
examiner indicated that there were no clinical findings other 
than crepitus and mild tenderness over the lateral joint 
line.  X-rays were normal.  There was no disability 
diagnosed.  

In the absence of confirmed diagnosis of right ear hearing 
loss and a right knee disability, service connection is not 
warranted.  The case law is well settled on this point.  In 
order for a claimant to be granted service connection for a 
claimed disability, there must be evidence of a current 
disability.  See Wamhoff v. Brown, 8 Vet. App. 517, 521 
(1996); Brammer v. Derwinski, 3 Vet. App. 223, 225 (1992) 
[service connection is limited to cases wherein the service 
incident has resulted in a disability, and in the absence of 
proof of a present disability, there can be no valid claim)]  
See also Rabideau v. Derwinski, 2 Vet. App. 141, 144 (1992) [ 
service connection claim must be accompanied by evidence 
which establishes that the claimant currently has the claimed 
disability].  

While the Board acknowledges the veteran's complaints of pain 
in the right knee, it is now well established that a symptom 
alone, such as pain, absent a finding of an underlying 
disorder, cannot be service-connected. See Sanchez-Benitez v. 
West, 13 Vet. App. 282, 285 (1999) [pain alone, without a 
diagnosed or identifiable underlying malady or condition, 
does not in and of itself constitute a disability for which 
service connection may be granted].  

To the extent that the veteran himself is attempting to 
provide medical evidence concerning the existence of the two 
claimed disabilities, it is now well established that an 
opinion of a person without medical training or experience on 
medical matters such as diagnosis and etiology is entitled to 
no weight of probative value.  See Espiritu v. Derwinski, 2 
Vet. App. 492, 494-5 (1992); see also 38 C.F.R. § 3.159 
(a)(1) [competent medical evidence means evidence provided by 
a person who is qualified through education, training, or 
experience to offer medical diagnoses, statements, or 
opinions].

In short, Hickson element (1) has not been met.  Service 
connection must be denied on that basis alone.  

For the sake of completeness, the Board will briefly address 
the remaining two elements.  With respect to Hickson element 
(2), in-service disease or injury, the Board has reviewed the 
service medical records and finds that they show no treatment 
or diagnosis for right ear hearing loss.  However, the 
evidence of record, including the veteran's own testimony, 
establishes that he was a weapons loader on B-52 aircraft 
during service.  In-service noise exposure from jet engines 
is therefore conceded.  The records show that the veteran was 
treated on multiple occasions in service for right knee pain.  
Therefore, Hickson element (2) has been met regarding both 
claims.  

With respect to Hickson element (3), medical nexus, no 
competent medical nexus exists.  That is, no health care 
provider has attributed the veteran's complaints relative to 
his right ear hearing loss and right knee to his military 
service.  It is clear that in the absence of a current 
diagnosis of right ear hearing loss and right knee disability 
a medical nexus opinion would be an impossibility.   Cf. 
Charles v. Principi, 16 Vet. App. 370, 374 (2002).

To the extent that the veteran himself is attempting to 
provide a nexus between his claimed disabilities and his 
military service, his statements are not probative of a nexus 
between the conditions and military service.  See Espiritu, 
supra; see also Voerth v. West, 13 Vet. App. 117, 119 (1999) 
[unsupported by medical evidence, a claimant's personal 
belief, no matter how sincere, is not probative of a nexus to 
service].

In summary, in regards to the claim of service connection for 
right ear hearing loss, none of the Hickson elements have 
been met.  In regards to the service connection claim for a 
right knee disability, Hickson elements (1) and (3) have not 
been met.  Therefore, the service connection claims for right 
ear hearing loss and right knee disability must be denied.  

Conclusion

For the reasons and bases which have been expressed in detail 
above, the Board finds that a preponderance of the evidence 
is against these claims.  The benefits sought on appeal are 
accordingly denied.




ORDER

Entitlement to service connection for right ear hearing loss 
is denied.

Entitlement to service connection for a right knee disability 
is denied.  


REMAND

Reasons for remand

3.  Entitlement to service connection for left ear hearing 
loss. 

4.  Entitlement to service connection for tinnitus.  

The veteran contends that left ear hearing loss and tinnitus 
are the result of noise exposure in service.  He has 
testified that he was exposed to excessive noise while 
loading missile on B-52s and on the flight line.  The Board 
notes that the service medical records do reflect that the 
veteran served as a weapons loader in the Air Force.  Service 
medical records are negative for complaint, treatment or 
diagnosis of left ear hearing loss and tinnitus.  

The veteran was afforded a VA audiometric examination in 
February 2002.  The claims file was reviewed with the 
examiner noting the results of audiometric testing in 
service.  The veteran described noise exposure while serving 
as a weapons loader on B-52s and from machinery noise on the 
flight line.  It was noted that occupational noise exposure 
included work with the prison system with qualifications on 
the firing range at least once a year.  Ear protection was 
used.  Recreational noise exposure involved the use of 
firearms both prior to and after his military service.  

The veteran underwent audiological testing, the results of 
which met the criteria for left ear hearing loss as defined 
by 38 C.F.R. § 3.385.  Tinnitus was also diagnosed.  The VA 
examiner opined that due to the mildly elevated high 
frequency threshold in the left ear identified upon 
enlistment examination with subsequent hearing data 
identifying only slight high frequency hearing loss, the 
veteran's left ear hearing loss and tinnitus may be assumed 
to be primarily due to his pre-service and post-service use 
of firearms.  

The Board observes that while the veteran may have reported 
noise exposure prior to service, audiometric testing on 
entrance examination in March 1981 showed normal hearing for 
VA purposes.  See 38 C.F.R. § 3.385.  It is unclear to the 
Board why the VA examiner could distinguish pre-service and 
post-service noise exposure as causing the veteran's left ear 
hearing loss and tinnitus.  In fairness to the veteran, the 
Board believes that the medical records should be reviewed by 
an appropriately qualified physician in order to render an 
informed nexus opinion.   

5.  Entitlement to an increased disability rating for 
limitation of motion of the lumbar spine, currently evaluated 
as 10 percent disabling.

In the May 2002 rating decision, service connection was 
granted for limitation of motion of the lumbar spine and 
limitation of motion of the cervical spine, each evaluated as 
10 percent disabling.  In his VA Form 9, received in October 
2002, the veteran indicated that he was appealing the issue 
regarding his "lower back".  He stated that there was 
additional information concerning the back problem and that 
the back was more severe than first thought.  

VA regulations provide that any written communication from a 
claimant expressing dissatisfaction or disagreement with an 
adjudicative determination by the agency of original 
jurisdiction and a desire to contest the result will 
constitute a NOD; no special wording is required.  See 38 
C.F.R. § 20.201 (2003); see also Tomlin v. Brown, 5 Vet. App. 
355 (1993).  The Board therefore finds that the October 2002 
VA Form 9 can be liberally construed as a timely NOD as to 
the 10 percent disability evaluation assigned in May 2002 for 
the low back disability.  

The filing of a NOD initiates the appeal process.  See 
Godfrey v. Brown, 7 Vet. App. 398, 408-410 (1995).  The RO 
has not yet issued a SOC as to the issue of entitlement to an 
increased rating for limitation of motion of the lumbar 
spine.  In Manlincon v. West, 12 Vet. App. 238 (1999), the 
Court held that in circumstances where a NOD is filed, but a 
SOC has not been issued, the Board must remand the claim to 
direct that a SOC be issued. 

Accordingly, this case is REMANDED to the Veterans Benefits 
Administration (VBA) for the following:

1.  VBA should refer the veteran's VA 
claims folder to an appropriately 
qualified physician.  The VA physician 
should provide an opinion as to the 
following question:

Is it as likely as not that the veteran's 
current left ear hearing loss and 
tinnitus is the result of in-service 
noise exposure?

If the reviewing physician deems it to be 
necessary, appropriate physical 
examination and/or diagnostic testing 
should be scheduled.  A report should be 
prepared and associated with the 
veteran's VA claims folder.  

2.  Thereafter, VBA should readjudicate 
the claims for entitlement to service 
connection for left ear hearing loss and 
tinnitus.  If any benefit sought remains 
denied, the veteran and his 
representative should be provided a 
supplemental statement of the case, which 
reflects consideration of all additional 
evidence, and should be given reasonable 
opportunity to respond.  Thereafter, the 
case should be returned to the Board for 
further appellate review.  
  

3.  VBA must issue a SOC pertaining to 
the issue of entitlement to an increased 
rating for the service-connected 
limitation of motion of the lumbar spine.  
The veteran and his representative should 
be provided with copies of the SOC and 
advised of the time period in which to 
perfect an appeal.

The purpose of this REMAND is to obtain additional evidence 
and ensure that the veteran is afforded all due process of 
law.  The Board intimates no opinion, either factual or 
legal, as to the ultimate conclusion warranted in this case.  
No action is required by the veteran until contacted.

The veteran has the right to submit additional evidence and 
argument on the matters the Board has remanded.  See 
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board for additional development or other appropriate action 
must be handled in an expeditious manner.  See The Veterans 
Benefits Act of 2003, Pub. L. No. 108-183, § 707(a), (b), 117 
Stat. 2651 (2003) 
[to be codified at 38 U.S.C. §§ 5109B, 7112].



	                     
______________________________________________
	Barry F. Bohan
	Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs

YOUR RIGHTS TO APPEAL OUR DECISION

The attached decision by the Board of Veterans' Appeals (BVA or Board) is 
the final decision for all issues addressed in the "Order" section of the 
decision.  The Board may also choose to remand an issue or issues to the 
local VA office for additional development.   If the Board did this in your 
case, then a "Remand" section follows the "Order."  However, you cannot 
appeal an issue remanded to the local VA office because a remand is not a 
final decision. The advice below on how to appeal a claim applies only to 
issues that were allowed, denied, or dismissed in the "Order."
If you are satisfied with the outcome of your appeal, you do not need to do 
anything.  We will return your file to your local VA office to implement 
the BVA's decision.  However, if you are not satisfied with the Board's 
decision on any or all of the issues allowed, denied, or dismissed, you 
have the following options, which are listed in no particular order of 
importance: 
?	Appeal to the United States Court of Appeals for Veterans Claims 
(Court)
?	File with the Board a motion for reconsideration of this decision
?	File with the Board a motion to vacate this decision 
?	File with the Board a motion for revision of this decision based on 
clear and unmistakable error. 
Although it would not affect this BVA decision, you may choose to also: 
?	Reopen your claim at the local VA office by submitting new and 
material evidence. 
There is no time limit for filing a motion for reconsideration, a motion to 
vacate, or a motion for revision based on clear and unmistakable error with 
the Board, or a claim to reopen at the local VA office.  None of these 
things is mutually exclusive - you can do all five things at the same time 
if you wish.  However, if you file a Notice of Appeal with the Court and a 
motion with the Board at the same time, this may delay your case because of 
jurisdictional conflicts. If you file a Notice of Appeal with the Court 
before you file a motion with the BVA, the BVA will not be able to consider 
your motion without the Court's permission. 

How long do I have to start my appeal to the Court?  You have 120 days from 
the date this decision was mailed to you (as shown on the first page of 
this decision) to file a Notice of Appeal with the United States Court of 
Appeals for Veterans Claims.  If you also want to file a motion for 
reconsideration or a motion to vacate, you will still have time to appeal 
to the Court.  As long as you file your motion(s) with the Board within 120 
days of the date this decision was mailed to you, you will then have 
another 120 days from the date the BVA decides the motion for 
reconsideration or the motion to vacate to appeal to the Court.  You should 
know that even if you have a representative, as discussed below, it is your 
responsibility to make sure that your appeal to Court is filed on time.

How do I appeal to the United States Court of Appeals for Veterans Claims?  
Send your Notice of Appeal to the Court at:

Clerk, U.S. Court of Appeals for Veterans Claims
625 Indiana Avenue, NW, Suite 900
Washington, DC 20004-2950

You can get information about the Notice of Appeal, the procedure for 
filing a Notice of Appeal, the filing fee (or a motion to waive the filing 
fee if payment would cause financial hardship), and other matters covered 
by the Court's rules directly from the Court. You can also get this 
information from the Court's web site on the Internet at 
www.vetapp.uscourts.gov, and you can download forms directly from that 
website.  The Court's facsimile number is (202) 501-5848. 

To ensure full protection of your right of appeal to the Court, you must 
file your Notice of Appeal with the Court, not with the Board, or any other 
VA office. 

How do I file a motion for reconsideration? You can file a motion asking 
the BVA to reconsider any part of this decision by writing a letter to the 
BVA stating why you believe that the BVA committed an obvious error of fact 
or law in this decision, or stating that new and material military service 
records have been discovered that apply to your appeal. If the BVA has 
decided more than one issue, be sure to tell us which issue(s) you want 
reconsidered. Send your letter to: 
Director, Management and Administration (014)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
1
CONTINUED



Remember, the Board places no time limit on filing a motion for 
reconsideration, and you can do this at any time. However, if you also plan 
to appeal this decision to the Court, you must file your motion within 120 
days from the date of this decision. 

How do I file a motion to vacate? You can file a motion asking the BVA to 
vacate any part of this decision by writing a letter to the BVA stating why 
you believe you were denied due process of law during your appeal. For 
example, you were denied your right to representation through action or 
inaction by VA personnel, you were not provided a Statement of the Case or 
Supplemental Statement of the Case, or you did not get a personal hearing 
that you requested. You can also file a motion to vacate any part of this 
decision on the basis that the Board allowed benefits based on false or 
fraudulent evidence.  Send this motion to the address above for the 
Director, Management and Administration, at the Board.  Remember, the Board 
places no time limit on filing a motion to vacate, and you can do this at 
any time. However, if you also plan to appeal this decision to the Court, 
you must file your motion within 120 days from the date of this decision. 

How do I file a motion to revise the Board's decision on the basis of clear 
and unmistakable error? You can file a motion asking that the Board revise 
this decision if you believe that the decision is based on "clear and 
unmistakable error" (CUE).  Send this motion to the address above for the 
Director, Management and Administration, at the Board. You should be 
careful when preparing such a motion because it must meet specific 
requirements, and the Board will not review a final decision on this basis 
more than once. You should carefully review the Board's Rules of Practice 
on CUE, 38 C.F.R. 20.1400 -- 20.1411, and seek help from a qualified 
representative before filing such a motion. See discussion on 
representation below. Remember, the Board places no time limit on filing a 
CUE review motion, and you can do this at any time. 

How do I reopen my claim? You can ask your local VA office to reopen your 
claim by simply sending them a statement indicating that you want to reopen 
your claim.  However, to be successful in reopening your claim, you must 
submit new and material evidence to that office. See 38 C.F.R. 3.156(a). 

Can someone represent me in my appeal?  Yes. You can always represent 
yourself in any claim before VA, including the BVA, but you can also 
appoint someone to represent you.  An accredited representative of a 
recognized service organization may represent you free of charge.  VA 
approves these organizations to help veterans, service members, and 
dependents prepare their claims and present them to VA. An accredited 
representative works for the service organization and knows how to prepare 
and present claims. You can find a listing of these organizations on the 
Internet at: www.va.gov/vso.  You can also choose to be represented by a 
private attorney or by an "agent." (An agent is a person who is not a 
lawyer, but is specially accredited by VA.) 

If you want someone to represent you before the Court, rather than before 
VA, then you can get information on how to do so by writing directly to the 
Court.  Upon request, the Court will provide you with a state-by-state 
listing of persons admitted to practice before the Court who have indicated 
their availability to represent appellants.  This information is also 
provided on the Court's website at www.vetapp.uscourts.gov. 

Do I have to pay an attorney or agent to represent me?  Except for a claim 
involving a home or small business VA loan under Chapter 37 of title 38, 
United States Code, attorneys or agents cannot charge you a fee or accept 
payment for services they provide before the date BVA makes a final 
decision on your appeal. If you hire an attorney or accredited agent within 
1 year of a final BVA decision, then the attorney or agent is allowed to 
charge you a fee for representing you before VA in most situations.  An 
attorney can also charge you for representing you before the Court.  VA 
cannot pay fees of attorneys or agents. 

Fee for VA home and small business loan cases:  An attorney or agent may 
charge you a reasonable fee for services involving a VA home loan or small 
business loan.  For more information, read section 5904, title 38, United 
States Code. 

In all cases, a copy of any fee agreement between you and an attorney or 
accredited agent must be sent to: 

Office of the Senior Deputy Vice Chairman (012)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

The Board may decide, on its own, to review a fee agreement for 
reasonableness, or you or your attorney or agent can file a motion asking 
the Board to do so. Send such a motion to the address above for the Office 
of the Senior Deputy Vice Chairman at the Board. 


VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
2



